Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-2548

                   TREACE CHRISTIEN DONDOCAMBEY,

                                Petitioner,

                                      v.

                  JOHN ASHCROFT, ATTORNEY GENERAL

                                Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                    BOARD OF IMMIGRATION APPEALS


                                   Before

          Torruella, Lynch, and Howard, Circuit Judges.



     Thomas V. Massucci on brief for petitioner.

     Peter D. Keisler, Assistant Attorney General, Civil Division,
Michelle E. Gorden, Senior Litigation Counsel, Office of
Immigration Litigation, and Thomas H. Tousley, Attorney, Office of
Immigration Litigation, on brief for respondent.




                             August 20, 2004
            LYNCH, Circuit Judge.       Treace Dondocambey, a native and

citizen of Indonesia, entered the United States on November 17,

2000, as a visitor for pleasure.        She remained here longer than her

authorized stay, and the INS issued a Notice to Appear on August

28, 2001,     charging   the   petitioner    with   being   removable.      On

November 7, 2001, the petitioner, with the assistance of counsel,

conceded removability, renewed her application for political asylum

and withholding of removal, and requested protection under Article

3 of the Convention Against Torture.                On May 21, 2002, the

Immigration Judge (IJ) denied her claims, finding that she had not

shown past persecution or a well-founded fear of future persecution

on account of her religion, the basis for her claim of asylum, and

that she had offered no evidence of torture to establish a claim

under the Convention Against Torture.          See 8 C.F.R. § 1208.16(c)

(discussing    eligibility     for   withholding    of   removal   under   the

Convention Against Torture).          The Board of Immigration Appeals

(BIA) affirmed the decision without opinion, and Dondocambey now

petitions for review of the order.          We affirm the BIA decision.

                                      I.

            We recount the facts largely as accepted by the IJ.

Dondocambey is a Christian.          In May of 1998, violent riots broke

out in Indonesia often directed against the ethnic Chinese. In the

midst of this turmoil, the petitioner was attacked by a group of

individuals on May 14, 1998.         On the day of the attack, the riots


                                      -2-
and looting continued on the streets in front of her office in

Jakarta, and she became increasingly fearful for her safety.             She

sought and   received    permission   to   leave   work   early,   and   she

contacted two of her friends.         The three women attempted to go

home.   Along the way, a group of people carrying sharp objects

approached and stopped them.     The group forced the women from the

car, tried to steal their wallets, jewelry, and cell phones; they

then attempted to rape each of the three women.

          Dondocambey was dragged into the bushes by two attackers.

She pleaded with her attackers not to rape her.       She told them that

she was pregnant.       In response to a direct question about her

religion, she lied and said that she was Muslim.          She spoke a few

words in Arabic to convince them.       The leader of the group ordered

the others to let her go.     In testimony she said that if she had

revealed her true religion, she believes the attackers would have

raped and perhaps killed her.     After the attackers released her,

she drove home accompanied by one of the other two women, who had

been badly beaten, but was not raped after she said she was

menstruating.   The third woman did not leave with the petitioner.

Dondocambey testified that she tried to contact her after the

incident and that she later heard the woman moved to Australia.

          The petitioner returned to work approximately 7-10 days

after the attack.   She remained in Indonesia for more than two and

one-half years, until she entered the United States in November of


                                  -3-
2000.    During this time, the petitioner did not experience another

act of violence.    She stated that she continued to feel scared and

that she changed her behavior to avoid large crowds.                   Her family,

including    her   husband,   still      live    in     Indonesia.         They   are

Christians, and since the time of the petitioner's journey to the

United States, they have lived unharmed in Indonesia. However, the

petitioner    stated,   without    elaboration,          that    her   family     had

problems when they wanted to go to church.

                                       II.

             We summarize the findings of the IJ, which were affirmed

without opinion by the BIA.1           The IJ found that the petitioner's

testimony regarding the attack was credible and determined that

"the rioters certainly did not pursue these three young women on

account of their being Christian."            As the IJ explained, "there is

no way that the rioters could have known whether or not the women

were Christian or Muslims, and in point of fact at least one of the

other women was not a Christian." The IJ also found that the

attempted rapes were not based on the women being Christian, for

similar reasons.

             The IJ also considered the 2001 United States Department

of   State    Country   Report    on    the     topic    of     violence    against



     1
       When the BIA affirms the IJ's decision without opinion, the
Court of Appeals reviews the findings and conclusions of the IJ as
the final agency determination. Albathani v. INS, 318 F.3d 365,
373 (1st Cir. 2003).

                                       -4-
Christians.     The IJ recognized that the Indonesian government is

ineffective against some forms of violence. That violence involved

"attacks    [by]   and    against      all   of    the      particular    religious

factions."     The IJ noted that "[t]here [have] been attacks on

churches, mosque [sic], temples, and other religious facilities

during the year, and the government views proselyting by recognized

religions in areas heavily dominated by another recognized religion

as potentially dangerous and disruptive and discourages it."                      The

IJ also considered that the Indonesian constitution provides for

religious freedom of recognized religions, and this freedom is

generally    respected     by    the   government.           The   law   officially

recognizes     five      religions,      including          Islam,     Catholicism,

Protestantism, Buddhism, and Hinduism, and the government lifted

its ban on Jehovah's Witnesses in June 2001.                 The IJ found that it

was clear "that while there appears to be overt discrimination

between the respective religious groups, there is no showing that

the discrimination is so pervasive and intolerable and either

government     directed     or    condoned        as   to     be     tantamount    to

persecution."

             The IJ also determined that before the attack in May of

1998, the petitioner had experienced no difficulty on account of

her religious beliefs:       she had completed high school, attended an

accounting academy, and held a "responsible position" with a large

company in Jakarta. Further, she returned to work after the attack


                                       -5-
until she made plans to come to the United States in October of

2000.       During that two and one-half years, she "experienced no

difficulties"; "her family remains in Jakarta and is unharmed and

apparently doing well."

              On the asylum claim, the IJ concluded that while the

attack on the petitioner was "regrettable and reprehensible," the

attack did not take place on account of her religion.     The IJ found

the attacks to be "acts of criminality, perhaps targeting those of

Chinese ethnicity, but clearly not directed against those of the

Christian faith."2

              As to the Convention Against Torture claim,3 the IJ also


     2
       The petitioner argues in her brief that the attack could
have been based on Chinese ethnicity. The petitioner cannot raise
this claim for the first time in her petition for review. Ravindran
v. INS, 976 F.2d 754, 761 (1st Cir. 1992)(the petitioner is
required to exhaust administrative remedies prior to seeking
judicial remedies, and "[i]ssues not raised before the Board may
not be raised for the first time upon judicial review of the
Board's decision"). There is no evidence in the record that the
petitioner clearly raised the ethnic Chinese claim before the IJ or
the BIA.   To the contrary, in her affidavit in support of her
asylum application, she states that she is an "Indonesian of ethnic
Manadonese and Christian religion." She does assert in her brief
that her physical appearance is similar to that of an ethnic
Chinese. However, in response to the question on her application
for asylum concerning the basis for which she has "ever been
mistreated or threatened," she checked only the box for religion.
     Furthermore, as we read the record, there is nothing to compel
the conclusion that discrimination against individuals of Chinese
ethnicity caused her to be subject to past persecution or to have
a well-founded fear of future persecution.
        3
       The petitioner has waived her claim under the Convention
Against Torture because she did not raise it in her petition for
review. See Mediouni v. INS, 314 F.3d 24, 28 n.5 (1st Cir. 2002).
In any event, we would uphold the IJ's denial of relief under the

                                   -6-
concluded     that   the     petitioner        offered    no    evidence    that   the

Indonesian government or its officials torture persons on account

of their religion.

                                         III.

             We    review    the    IJ's    findings      under    the    deferential

substantial evidence standard.                 INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992).      Determinations of eligibility for asylum must be

upheld if "supported by reasonable, substantial, and probative

evidence on the record, considered as a whole."                       Id. (internal

quotation omitted). "To reverse the [Immigration Judge's] findings

we   must    conclude     that     the   evidence     not      only   supports     that

conclusion, but compels it."             Id. at 481 n.1.

              The burden of proof for establishing eligibility for

asylum      lies   with     the    petitioner.        8   C.F.R.      §   1208.13(a).

Applicants must show either past persecution or a well-founded fear

of future persecution based on one of the five statutory grounds of

"race, religion, nationality, membership in a particular social

group, or political opinion." Id. § 1208.13(b)(1).

              To prove past persecution, the petitioner must provide

persuasive evidence that she was persecuted on any of the five

statutory grounds.        Velasquez v. Ashcroft, 316 F.3d 31, 34-35 (1st

Cir.     2002).      To     establish      a     well-founded     fear     of   future



Convention Against Torture because                  the   IJ's    determination     is
supported by substantial evidence.

                                           -7-
persecution, "applicants can offer specific proof, or they can

claim the benefit of a regulatory presumption based on proof of

past persecution."   Khalil v. Ashcroft, 337 F.3d 50, 55 (1st Cir.

2003).   To demonstrate a well-founded fear of future persecution,

"a petitioner must satisfy both an objective and a subjective

test."   Id.   The individual's fear "must be both genuine and

objectively reasonable."   Aguilar-Solis v. INS, 168 F.3d 565, 572

(1st Cir. 1999).

          "[W]ithholding [of removal] is mandatory if an alien

'establish[es] that it is more likely than not that [he] would be

subject to persecution on one of the specified grounds.'"   INS v.

Aguirre-Aguirre, 526 U.S. 415, 419 (1999) (quoting INS v. Stevic,

467 U.S. 407, 429-30 (1984)). "Because the 'more likely than not'

standard for withholding [removal] is more stringent than that for

asylum, a petitioner unable to satisfy the asylum standard" will

also not satisfy the withholding standard. Albathani, 318 F.3d at

372.

           Substantial evidence supports the IJ's finding that the

attack on petitioner was not on account of her Christian faith.

Additionally, the petitioner lived in Indonesia for over two years

after the attack. Although she expressed some fear of large crowds

and testified that she changed her behavior to avoid them, she did

not experience any violence or threats because of her Christian

faith, nor has her family since her departure.


                                -8-
           Because petitioner has not satisfied the more lenient

asylum standard, she has also failed to satisfy the withholding of

removal standard.   Accordingly, we deny the petition for review.

                                IV.

          The petition for review is denied.




                               -9-